Title: To George Washington from Alexander Spotswood, 4 August 1799
From: Spotswood, Alexander
To: Washington, George



Dr Sir
Newpost August 4. 1799.

your favour of the 31 of July, Covering your letter to Mr Short, and Lees deed to you, has come to hand, and shall be duly Attended to.
I am about to Build a Yawl for the Convenience of my Family going by water to Fredericksburg; which mode of conveyance in the Summer is more pleasant than a Carraige; yours pleaseing me better than any I have yet Seen, will thank you to direct Mr Anderson, to send me on paper her dimensions as Follows
1. the whole length from the middle of her transom to the top of her Stern
2. Width across her transom,
3. Width across the middle of the boat, and depth
4—width across the foremast Seat.
Mrs Spotswood and family desire there best Regards to you Mrs Washington, & Mr & Mrs Lewis as well as dr sir yr aff. & Obt St

Alexr Spotswood

